 



EXHIBIT 10.106
AMENDED LOAN AGREEMENT
Between
SEDONA Corporation
and
William W. Rucks, IV
     THIS Amendment to the LOAN AGREEMENT dated as of July 5, 2005 (the
“Agreement”), executed between William W. Rucks, IV, a Louisiana resident
(“Investor”), and Sedona Corporation, a corporation organized and existing under
the laws of the Commonwealth of Pennsylvania (the “Company”) is entered into as
of March 6, 2008.
     WHEREAS, the Investor loaned $1,000,000 to the Company (the “Loans”)
evidenced under various convertible notes (the “Notes”) dated July 1, 2005
($250,000); August 1, 2005 ($250,000); and September 29, 2005 ($500,000); and
     WHEREAS, the Company has made no payments under the Notes to date; and
     WHEREAS, as an added inducement to Investor to extend the maturity of the
Notes to the Company, the Company agrees to provide to Investor warrants to
acquire shares of the Company’s common stock; and
     WHEREAS, the Company and the Investor have concurrently entered into
amendments to extend the maturity of such Notes;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree to amend the
Agreement as follows:
     Article IV, Section 4.3 Warrants, shall be deleted in its entirety and
replaced with the following:
     Warrant: Investor shall be granted one (1) Warrant to purchase 2,777,777
shares of the Company’s Common Stock at an exercise price of $0.30 per share.
The Warrant shall expire four years after the date of issuance..
     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by the undersigned, thereunto duly authorized, as of the date first set
forth above.

            SEDONA CORPORATION
      By:           Marco A. Emrich,        President and Chief Executive
Officer     

Page 1 of 2



--------------------------------------------------------------------------------



 



              INVESTOR
                William Rucks                  Address                         
 

Page 2 of 2